Citation Nr: 0406388	
Decision Date: 03/11/04    Archive Date: 03/19/04	

DOCKET NO.  97-03 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an evaluation in  excess of 20 percent for 
the residuals of left ankle fracture, to include traumatic 
arthritis and the postoperative residuals of left ankle 
arthroplasty with removal of osseous fragments times two and 
ankle fusion, prior to July 2, 2001.   

2.  Entitlement to a current evaluation in excess of 30 
percent for the residuals of left ankle fracture, to include 
traumatic arthritis and the postoperative residuals of left 
ankle arthroplasty with removal of osseous fragments times 
two and ankle fusion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
June 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of November 1996, January 1998, and September 2002 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.  

In a rating decision of January 1998, the RO granted a 
separate 10 percent evaluation for tender scars of the left 
ankle, status post fusion.  The veteran voiced his 
disagreement with the effective date for said benefits, but 
failed to perfect his appeal.  Accordingly, the issue of an 
earlier effective date for an award of service connection 
(and 10 percent evaluation) for tender scars of the left 
ankle, status post fusion, is not currently before the Board.  

The Board notes that, at the time of an RO hearing in 
October 1997, the veteran withdrew from consideration the 
issue of entitlement to an increased (compensable) evaluation 
for gonococcal arthritis.  Accordingly, the sole issues 
remaining for appellate review are those listed on the title 
page of this decision.  

Finally, the Board notes that, based upon a review of the 
veteran's file, it would appear that he currently seeks 
entitlement to compensation benefits based on loss of use of 
his left foot.  Inasmuch as that issue has not been developed 
or certified for appellate review, it is not for 
consideration at this time.  It is, however, being referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  All development and notification necessary for an 
equitable disposition of the instant case has been completed.

2.  Prior to June 1, 1997, it was not shown that the 
veteran's left ankle was fused at 90 degrees, which is to 
say, in dorsiflexion between 0 and 10 degrees.  

3.  As of the time of a VA orthopedic examination on June 12, 
1997, the veteran's left ankle was shown to be fixed at 90 
degrees, which is to say, in dorsiflexion between 0 and 10 
degrees.  


CONCLUSIONS OF LAW

1.  Prior to June 1, 1997, the criteria for an evaluation in 
excess of 20 percent for the residuals of left ankle fracture 
were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.3, 4.71a and Part IV, Code 5270 (2003).  

2.  As of June 1, 1997, the criteria for an evaluation of 
30 percent (but no more) for the residuals of left ankle 
fracture have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.71a, and Part IV, Code 5270 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the plain language of 38 U.S.C.A. § 5103(a) (West 2002) 
requires that notice to a claimant pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA) be provided "at the 
time" that, or "immediately after" the VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Pelegrini, slip. op. at 11.  Pelegrini further 
held that the VA failed to demonstrate that "lack of such a 
pre-AOJ [agency of original jurisdiction] decision notice was 
not prejudicial to the appellant [see 38 U.S.C. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2000, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [§ 7261(a)], the Court shall 
... take due account of the rule of prejudicial error"]."  Id. 
at 13.

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that the Pelegrini decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

As regards the issue of an increased rating for the veteran's 
service-connected residuals of left ankle fracture, to 
include traumatic arthritis and the postoperative residuals 
of left ankle arthroplasty with removal of osseous fragments 
times two and ankle fusion, a substantially complete 
application was received in June 1996.  Thereafter, in a 
rating decision of November 1996, that issue was denied.  
Only after that rating action was promulgated did the RO 
provide notice to the claimant regarding the duty to notify 
him of the evidence he must provide, and the evidence which 
the VA would obtain on his behalf.  That notice was provided 
in correspondence of February 2002.  The veteran was provided 
with a Statement of the Case in January 1997, and 
Supplemental Statements of the Case in February 1998 and 
November 2002 apprising him of VA actions in this case.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, slip op. at 13.  On 
the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, slip op. at 13.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in February 2002 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Specifically, that notice informed him of the evidence 
necessary to substantiate the claim, the evidence that VA 
will seek to provide, the evidence the claimant is expected 
to provide, and requested that the veteran describe 
additional evidence or send it to VA.  See Pelegrini, supra.  
After the notice was provided, the case was readjudicated and 
a Supplemental Statement of the Case (SSOC) was provided to 
the appellant.  

In the case at hand, the claimant was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a hearing officer, or before a Veterans Law 
Judge at the RO, or in Washington, D.C.  In point of fact, 
the veteran offered testimony in support of his claim at a 
hearing before a hearing officer in October 1997, and 
cancelled his request for a Travel Board hearing.  He has 
been provided with notice of the appropriate laws and 
regulations, and given notice of what evidence he needed to 
submit, as well as what evidence the VA would secure on his 
behalf.  The veteran was given ample time to respond.  Hence, 
notwithstanding Pelegrini, to allow the appeal to continue 
would not be prejudicial error to the claimant.  Under the 
facts of this case, "the record has been fully developed," 
and "it is difficult to discern what additional guidance the 
VA could have provided to the veteran regarding what further 
evidence he should submit to substantiate his claims."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Simply 
put, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claimant has had sufficient notice of the type of information 
needed to support said claims, and the evidence necessary to 
complete the application.  Therefore, the duty to assist and 
notify as contemplated by the applicable provisions, 
including the VCAA, has been satisfied with respect to the 
issues on appeal.  Accordingly, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Factual Background

On June 19, 1996 the veteran's claim for an increased 
evaluation for his service-connected left ankle disability 
was received.  

VA outpatient treatment records covering the period from 
June 1995 to February 1997 show treatment during that time 
for various left ankle problems.  

A VA surgical report dated in February 1997 reveals that the 
veteran was hospitalized at that time for left ankle surgery.  
At the time of admission, it was noted that the veteran had 
been seen on an outpatient basis for pain in the anterior 
aspect of his left ankle.  Reportedly, the veteran had 
undergone left ankle fusion secondary to significant 
degenerative joint disease in 1992.  However, for the past 
six months, the veteran had noticed an increase in the motion 
of his previously-stable ankle joint.  According to the 
veteran, this motion had continued to increase, as had the 
pain associated with it.  

During the veteran's hospitalization, he underwent a talar 
neck fracture fenestration, in addition to the application of 
an external bone growth stimulator.  The pertinent diagnosis 
noted was painful left ankle, status post ankle fusion.  

VA outpatient treatment records covering the period from 
March to June 1997 show postoperative follow-up of the 
veteran's February 1997 ankle surgery.  During the course of 
outpatient treatment in early June 1997, the veteran stated 
that his ankle had been "much better" since his 
reconstructive surgery.  Though he continued to experience 
intermittent pain and dependent edema, there were no further 
problems with ankle instability.  On physical examination, 
there was evidence of trace edema in the veteran's left 
ankle.  However, the ankle was fused, without point 
tenderness.  Noted at the time was that the veteran appeared 
to be doing well following surgery on his left ankle.  

On VA orthopedic examination on June 12, 1997, the veteran 
gave a history of left ankle injury in October 1975.  
Reportedly, following this injury, the veteran was first 
diagnosed with a sprain.  However, that diagnosis was 
subsequently changed to a fracture.  The veteran's left lower 
extremity was placed in a cast, which, apparently, did not 
provide adequate immobilization, with the result that his 
left ankle was reset, and casted again.  The veteran was 
subsequently discharged in a posterior short leg splint and 
crutches, but had to be rehospitalized in March 1976.  
Shortly thereafter, the veteran was discharged from service.  

In 1988, the veteran underwent surgery to remove some bone 
chips from his left ankle.  Additional surgery was undertaken 
in 1989 to remove some additional bone  chips.  Finally, in 
1992, the veteran underwent arthrodesis of his left ankle.  
In February 1997, the veteran underwent a refusion of his 
left ankle because it had not fused in a solid manner.  
According to the veteran, he currently experienced some pain 
in his left ankle, which tended to be worse by the end of the 
day.  Also noted were problems with swelling.  

On physical examination, the veteran ambulated with a limp on 
his left leg.  The veteran was unable to walk on his heels 
and toes in a normal fashion.  Examination of the left ankle 
revealed a 3 3/4-inch scar over the medial aspect, as well as 
a 4 3/4-inch scar over the anterolateral aspect of the left 
ankle.  These scars were well healed, though slightly 
sensitive to touch.  The veteran's left lower leg was three-
quarters of an inch shorter overall than his right leg.  
There was zero motion of the ankle in all directions, which 
is to say, the veteran's ankle was fused at 90 degrees.  Also 
noted was stocking hypesthesia extending from the junction of 
the middle and distal third of the tibia distally, to include 
the toes.  The pertinent diagnoses were arthritis of the left 
ankle following a fracture while in service in October 1975; 
limitation of motion of the left ankle due to fusion which 
was performed in treatment of the aforementioned arthritis; 
loss of motion of the left ankle due to arthritis and fusion; 
and shortness of the left leg measuring three-quarters of an 
inch due to the aforementioned diagnoses.  

At the time of an RO hearing in October 1997, the veteran 
offered testimony regarding the severity of his service-
connected left ankle disability.  

During the course of VA outpatient treatment in March 1999, 
the veteran complained of severe pain in his left ankle, in 
particular, during cold weather.  Physical examination 
revealed fixation of the veteran's left ankle, accompanied by 
some minimal swelling of the medial aspect and point 
tenderness.  The clinical assessment was degenerative joint 
disease of the left ankle.  

On VA orthopedic examination in July 2002, the veteran's 
history and complaints were recounted.  When questioned, the 
veteran complained of daily ankle pain which, in his opinion, 
was a 6 on a scale of 1 to 10.  Reportedly, the veteran's 
pain became more severe in cold weather, escalating to a 9 on 
a scale of 10.  The veteran complained of daily swelling of 
his left ankle, associated with some warmth and redness after 
working an eight hour day.  According to the veteran, the 
swelling, warmth, and redness in his left ankle usually 
resolved following the elevation of his feet and the 
application of ice.  When further questioned, the veteran 
complained of left ankle stiffness, in particular, when 
rising in the morning.  The veteran stated that he utilized a 
cane, as well as a brace during the winter months, but did 
not wear corrective shoes.  He complained of an occasional 
popping sensation in his left ankle, though with no giving 
out.  Noted at the time of examination was that the veteran 
was currently employed, and that he spent a considerable 
portion of his day driving.  According to the veteran, his 
left ankle pain did not interfere with the activities of his 
occupation or daily living.  

On physical examination, the veteran ambulated with a slight 
limp.  There was mild edema, but no redness, of the left 
ankle.  Further examination revealed a 14 by 2-centimeter 
surgical scar on the left lateral ankle and foot, as well as 
a 10 by 1-centimeter surgical scar on the medial malleoli.  
There was tenderness to palpation in the area of the left 
lateral surgical scar.  The veteran's left ankle was fixed at 
90 degrees, which is to say, no dorsi- or plantar flexion was 
possible.  The veteran was unable to stand on his toes, 
though he was able to stand on his heels.  Sensation to 
pinprick was intact.  At the time of examination, the 
dorsalis pedis and posterior tibial pulses were 2+.  

Radiographic studies of the veteran's left ankle were 
compared to previous studies conducted in January 1999.  Once 
again, there was evidence of arthrodesis of the mortise 
joint, with two screws transfixing the distal tibia and 
calcaneous.  This appeared unchanged in alignment from the 
previous study.  There was no evidence of hardware 
complications, or of any loosening.  Once again, there was 
evidence of sclerosis and bony productive changes in the 
region of the mortise joint, as well as minimal bimalleolar 
soft tissue swelling which did not appear significantly 
changed from the time of the previous study.  Radiographic 
findings showed no evidence of any acute fractures or 
dislocations.  The clinical assessment was of status post 
left ankle fracture in service, with left ankle fusion in 
1992, and reconstruction of the left ankle in February 1997.  
In the opinion of the examiner, the veteran's impairment was 
secondary to daily pain and swelling, with a limitation of 
motion secondary to the fusion.  No dorsi- or plantar flexion 
was possible.  

Analysis

The veteran in this case seeks an increased evaluation for 
the service-connected residuals of left ankle fracture.  In 
pertinent part, it is argued that various manifestations of 
the veteran's service-connected left ankle disability are 
more severe than currently evaluated, and productive of a 
greater degree of impairment than is reflected by the 
schedular evaluation now assigned.  

In that regard, disability evaluations are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part IV (2003).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2003).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

In the present case, a review of the record discloses that, 
in February 1997, the veteran underwent a talar neck fracture 
fenestration of his left ankle due to an apparent increase in 
motion of what was a previously-stable ankle joint.  At the 
time of that surgery, the veteran complained of increasing 
motion, as well as increasing pain in his left ankle.  On VA 
orthopedic examination approximately four months later, it 
was noted that the veteran had undergone refusion of his left 
ankle due to an apparent failure of that ankle to fuse in a 
solid fashion.  Physical examination revealed zero motion of 
the left ankle in all directions, with a fusion at 
90 degrees.  Also noted was that the veteran's left lower leg 
was three-quarters of an inch shorter than the right leg.  

On subsequent VA orthopedic examination in July 2002, it was 
once again noted that the veteran's left ankle was fixed at 
90 degrees, and that there was no dorsiflexion or plantar 
flexion possible.  

The Board notes that, pursuant to applicable law and 
regulation, a 20 percent evaluation for service-connected 
ankylosis of the ankle is warranted where the ankle in 
question is fixed in plantar flexion at less than 30 degrees.  
An increased, which is to say, 30 percent evaluation requires 
demonstrated evidence of fixation in plantar flexion between 
30 and 40 degrees, or in dorsiflexion between 0 and 
10 degrees.  A 30 percent evaluation would, additionally, be 
in order were there to be evidence of a shortening of the 
bones of the extremity in question of from 2 1/2 to 3 inches.  
38 C.F.R. Part IV, Codes 5270, 5275 (2003).  

As is clear from the above, in February 1997, the veteran 
underwent refusion of his left ankle, apparently because the 
ankle had failed to fuse in a solid manner, resulting in 
increased movement, and accompanying pain.  However, not 
until the time of a VA orthopedic examination on June 12, 
1997 was it shown that the veteran's left ankle was solidly 
"fused" at a 90 degree angle, which is to say, at the 0 
degree or "neutral" position.  A recent VA orthopedic 
examination has confirmed that the veteran's left ankle is 
fused at 90 degrees, with "zero motion" in all directions.  
Utilizing those findings, the RO awarded a 30 percent 
evaluation based on ankylosis of the veteran's left ankle in 
dorsiflexion between 0 and 10 degrees, an appropriate award 
in view of the pertinent clinical findings.  However, as is 
clear from the above, findings on VA orthopedic examination 
in June 1997 were essentially identical to those in 
July 2002, upon which the 30 percent evaluation was based.  
Under the circumstances, a 30 percent evaluation for the 
veteran's service-connected residuals of left ankle fracture 
is warranted effective from June 1, 1997, the date total 
rating based on convalescence (38 C.F.R. § 4.30) ended.  
Specifically, the Board notes that the veteran was awarded a 
total rating based on convalescence following his February 
18, 1997 surgery.  This rating remained in effect until June 
1, 1997, when the prior 20 percent rating was restored.  As 
the June 1997 VA examiner noted that the loss of motion noted 
on that examination was due to his surgery, the Board is 
resolving all doubt in favor of the veteran, and finds that 
such loss of motion existed as of the date the total rating 
based on convalescence ended.  

A current evaluation in excess of 30 percent in not 
warranted, inasmuch as it is not shown that the veteran 
suffers from ankylosis of his left ankle with plantar flexion 
at more than 40 degrees, or in dorsiflexion at more than 
10 degrees, or any deformity of abduction, adduction, 
inversion, or eversion.  Nor has it been shown that the 
veteran has at any time suffered from a shortening of more 
than three-quarters of an inch of his left lower extremity.  
See 38 C.F.R. §§ 3.400,  4.71a and Part IV, Codes 5270, 5275 
(2003).  

In reaching this determination, the Board has given due 
consideration to the argument of the veteran's accredited 
representative that, pursuant to the decision of the VA 
General Counsel in VAOPGCPREC 23-97 (July 1997), the veteran 
is entitled to a separate compensable evaluation for 
arthritis of the left ankle.  That opinion, it should be 
noted, concerns the potential award of multiple ratings for 
knee disability, where there is evidence not only of 
arthritis, but also of instability.  Clearly, the issue in 
this case is that of the severity of the veteran's service-
connected left ankle disability, and not his left knee.  Nor 
is there any evidence that the veteran currently suffers from 
any instability of his left ankle.  While it is true that, 
based on the evidence of record, the veteran suffers from 
arthritis of the left ankle, that disability is evaluated on 
the basis of limitation of motion, a symptom clearly 
contemplated by the provisions of Diagnostic Code 5270.  
Accordingly, the aforementioned decision of the VA General 
Counsel is not for application in this case.  


ORDER

A 30 percent evaluation (but no more) for the residuals of 
left ankle fracture, to include traumatic arthritis and the 
postoperative residuals of left ankle arthroplasty with 
removal of osseous fragments times two and ankle fusion 
effective from June 1, 1997 (but no earlier) is granted, 
subject to those regulations governing the payment of 
monetary benefits.  

A current evaluation in excess of 30 percent for the 
residuals of left ankle fracture, to include traumatic 
arthritis and the postoperative residuals of left ankle 
arthroplasty with removal of osseous fragments times two and 
ankle fusion is denied.

	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



